DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 01/27/2022 (“01-27-22 OA”), the Applicant amended claims 17 and 20-21, cancelled claims 1-16 and 18-19 and added new claims 22-37 in a reply filed on 04/27/2022. Applicant’s amendments to claims 17 and 20-21 have substantively changed the scope of independent claims 17 and 20-21 and their respective dependent claims.
	Currently, claims 17 and 20-37 are examined as below.
Response to Arguments
Applicant’s amendments to claims 1 and 4 have overcome the 112(b) rejections as set forth under line item number 1 in the 01-27-22 OA.
Applicant’s amendments to independent claims 17 and 20-21 have overcome the prior-art rejections as set forth under line item numbers 2-6 in the 01-27-22 OA. However, previously-cited prior arts Oepts, Setlur and Hayashi still read parts of the claims. Details please see the rejections below.
New references are introduced. New grounds of rejections under 35 U.S.C. 103 and 112(b) are provided as follows.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/27/2022. The IDS has been considered.


Drawings
The replacement sheets of drawings were received on 04/27/2022.  These drawings are entered.
Specification
Amendment to the specification filed on 04/27/2022 is acknowledge.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 17 is indefinite, because the limitation “the color of light” in line 11 was not mentioned before. There is insufficient antecedent basis.
	Independent claim 20 is indefinite, because the limitation “the color of light” in line 8 was not mentioned before. There is insufficient antecedent basis.
Independent claim 21 is indefinite, because the limitation “the color of light” in line 8 was not mentioned before. There is insufficient antecedent basis.
Claim 22 is indefinite, because the limitation “the LED chip” in line 1 renders the claim indefinite. It is unclear whether such LED chip is the first or second LED chip as recited in the base claim 17.
Claim 24 is indefinite, because the limitation “the LED chip” in line 3 renders the claim indefinite. It is unclear whether such LED chip is the first or second LED chip as recited in the base claim 17.
 Note the dependent claims 22-37 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21, 24-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0161067 A1 to Oepts et al. (“Oepts”) in view of US 2015/0008835 A1 to Sugiura et al. (“Sugiura”), and further in view of US 2015/0364659 A1 to Setlur et al. (“Setlur”).

    PNG
    media_image1.png
    408
    419
    media_image1.png
    Greyscale

Regarding independent claim 17, Oepts in Fig. 3 teaches a tunable packaged light emitting device 100 (¶ 49, light-emitting arrangement 100) comprising: 
a substrate 103 (¶ 49, support 103); 
at least one Chip Scale Packaged (CSP) Light Emitting Diode (LED) 101 (¶ 49, light-emitting diode (LED) 101) mounted on the substrate 103, the CSP LED 101 comprising a first LED chip 101 (¶ 49 & ¶ 10, light-emitting diode die 101) that generates excitation light with a dominant wavelength from 400 to 440 nm (¶ 40), which overlaps the claimed range from 440 nm to 470 nm (see Note below). 
at least one second LED chip 102 (¶ 49 & ¶ 10, light-emitting diode (LED) die 102) that generates excitation light with a dominant wavelength from 440 to 460 nm (¶ 40, the wavelength range anticipates the claimed range from 440 nm to 470 nm) mounted on the substrate 103; and
a photoluminescence layer (¶ 49, broadband green phosphor) that covers the first array of at least one CSP LED 101 and the at least one second LED chip 102 (¶ 49, the green phosphor covering both the LEDs 101, 102), the photoluminescence layer comprising photoluminescence material that generates light with a peak emission wavelength from 500 nm to 650 nm1, 
wherein the at least one CSP LED 101 comprises a further photoluminescence layer (¶ 49, narrow band red phosphor) that covers a light emitting face of the first LED chip 101 (¶ 49).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the wavelength range from 400 to 440 nm taught by Oepts overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
However, Oepts does not explicitly disclose an electrical arrangement for changing a relative power applied to the at least one CSP LED and at least one second LED chip to tune the color of light generated by the light emitting device; and the further photoluminescence layer comprising from 75 weight percent (wt%) to 100 wt% of a manganese-activated fluoride photoluminescence material of a total photoluminescence material content of the further photoluminescence layer.
Sugiura recognizes a need for changing spectral distribution that a light-emitting device emits (¶ 8) for color tuning (¶ 35-¶ 38). Sugiura satisfies the need by relatively changing power supplied to the first light-emitting element 10, including first LEDs 11, and second light-emitting element 20, including second LEDs 21 (Figs. 2-3, ¶ 43 & ¶ 105-¶ 110), and the first LEDs 11 and second LEDs 21 are blue LEDs (¶ 202).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Oepts with the configuration taught by Sugiura, so as to change spectral distribution that light-emitting devices emit for color tuning.
Setlur recognizes a need for providing a red phosphor having higher efficacy and color rendering index (CRI) with improved stability (¶ 1-¶ 2). Setlur satisfies the need by providing a first composite layer 34 (i.e., further photoluminescence layer) comprises red phosphor of formula I (Fig. 3A & ¶ 22) from 75 wt% to 100 wt% of a manganese-activated fluoride photoluminescence material (¶ 48, ¶ 25 & ¶ 1, manganese doped phosphor of formula I being a Mn4+-doped fluoride phosphor in which Mn4+ is an activator for fluoride) of the total photoluminescence material content of the layer 34 (¶ 48, ¶ 25 & ¶ 38, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 75 wt% to 100 wt%).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the further photoluminescence layer taught by Oepts and Sugiura with the red phosphor material taught by Setlur, so as to provide a red phosphor having higher efficacy and color rendering index (CRI) with improved stability.
Regarding independent claim 21, Oepts in Fig. 3 teaches tunable packaged light emitting device 100 (¶ 49, light-emitting arrangement 100) comprising: 
a substrate 103 (¶ 49, support 103); 
at least one first Chip Scale Packaged (CSP) Light Emitting Diode (LED) 101 (¶ 49, light-emitting diode (LED) 101) mounted on the substrate 103; 
at least one second CSP LED 102 (¶ 49, light-emitting diode (LED) 102) mounted on the substrate 103; and 
wherein the at least one first CSP LED 101 generates light of a first color (¶ 40, deep blue color in wavelength range from 400 to 440 nm) and the at least one second CSP LED 102 generates light of a second different color (¶ 40, standard blue color in wavelength range from 440 to 460), 
wherein the at least one first and second CSP LEDs 101, 102 each comprise: 
an LED chip 101, 102 (¶ 49 & ¶ 10, light-emitting diode 101, 102 includes LED die) that generates excitation light; 
a first photoluminescence layer (¶ 49, narrow band red phosphor) that covers all light emitting faces of the LED chip 101, 102; and 
a second photoluminescence layer (¶ 49, broadband green phosphor) comprising photoluminescence material (¶ 49, broadband green phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm2.
Oepts does not explicitly disclose an electrical arrangement for changing a relative power to the at least one first and second CSP LEDs to tune the color of light generated by the light emitting device, the first photoluminescence layer comprising from 75 weight percent (wt%) to 100 wt% of a manganese-activated fluoride photoluminescence material of a total photoluminescence material content of the layer and wherein the second photoluminescence layer covers the first photoluminescence layer.
Sugiura recognizes a need for changing spectral distribution that a light-emitting device emits (¶ 8) for color tuning (¶ 35-¶ 38). Sugiura satisfies the need by relatively changing power supplied to the first light-emitting element 10, including first LEDs 11, and second light-emitting element 20, including second LEDs 21 (Figs. 2-3, ¶ 43 & ¶ 105-¶ 110), and the first LEDs 11 and second LEDs 21 are blue LEDs (¶ 202).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Oepts with the configuration taught by Sugiura, so as to change spectral distribution that light-emitting devices emit for color tuning.
Setlur recognizes a need for providing a red phosphor having higher efficacy and color rendering index (CRI) with improved stability (¶ 1-¶ 2). Setlur satisfies the need by providing a first composite layer 34 (i.e., first photoluminescence layer) comprises red phosphor of formula I (Fig. 3A & ¶ 22) from 75 wt% to 100 wt% of a manganese-activated fluoride photoluminescence material (¶ 48, ¶ 25 & ¶ 1, manganese doped phosphor of formula I being a Mn4+-doped fluoride phosphor in which Mn4+ is an activator for fluoride) of the total photoluminescence material content of the layer 34 (¶ 48, ¶ 25 & ¶ 38, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 75 wt% to 100 wt%). Setlur further recognizes a need for customizing a white light produced by LED lighting apparatus (¶ 51). Setlur satisfies the need by combining a second composite layer 36 including green color phosphors with the first composite layer 34 having red phosphors (Fig. 3A & ¶ 50-¶ 51), in which the second composite layer 36 (i.e., second photoluminescence layer) covers the first composite layer 34 (i.e., first photoluminescence layer; Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first photoluminescence layer taught by Oepts and Sugiura with the red phosphor material taught by Setlur, so as to provide a red phosphor having higher efficacy and color rendering index (CRI) with improved stability, and to combine the first and second photoluminescence layers taught by Oepts and Sugiura with the structure taught by Setlur, so as to customize a white light produced by LED lighting apparatus.
Regarding claim 24, the combination of Oepts, Sugiura and Setlur (Fig. 3A) further teaches the LED chip 12 (Setlur: ¶ 19, LED chip 12) comprises a plurality of light emitting faces (Setlur: Fig. 3A), wherein the further photoluminescence layer 34 (Setlur: Fig. 3A) covers all of the light emitting faces of the LED chip 12.
Regarding claim 25, the combination of Oepts, Sugiura and Setlur does not explicitly disclose the further photoluminescence layer has a thickness from 20µm to 300µm.
However, it would have been obvious to form the further photoluminescence layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 26, the combination of Oepts, Sugiura and Setlur (Fig. 3A) further teaches the further photoluminescence layer 34 comprises from 95 wt% to 100 wt% manganese-activated fluoride photoluminescence material of the total photoluminescence material content of the further photoluminescence layer 34 (¶ 48, ¶ 25, ¶ 38 & ¶ 1, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 95 wt% to 100 wt%).
Regarding claim 27, the combination of Oepts, Sugiura and Setlur (Fig. 3A) further teaches the manganese-activated fluoride photoluminescence material layer 34 comprises at least one of: K2SiF6:Mn4+, K2TiF6:Mn4+, and K2GeF6:Mn4+ (Setlur: ¶ 48 & ¶ 25-¶ 26).
Regarding claim 34, the combination of Oepts, Sugiura and Setlur (Fig. 3A) does not explicitly disclose the first photoluminescence layer 34 (Setlur: Fig. 3A) has a thickness from 20 µm to 300 µm.
However, it would have been obvious to form the first photoluminescence layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 35, the combination of Oepts, Sugiura and Setlur (Fig. 3A) further teaches the first photoluminescence layer 34 comprises from 95 wt% to 100 wt% manganese-activated fluoride photoluminescence material of the total photoluminescence material content of the first photoluminescence layer 34 (Setlur: ¶ 48, ¶ 25, ¶ 38 & ¶ 1, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 95 wt% to 100 wt%).
Regarding claim 36, the combination of Oepts, Sugiura and Setlur (Fig. 3A) further teaches the manganese-activated fluoride photoluminescence material layer 34 comprises at least one of: K2SiF6:Mn4+, K2TiF6:Mn4+, and K2GeF6:Mn4+ (Setlur: ¶ 48 & ¶ 25-¶ 26).
Claims 20, 22-23 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oepts, Sugiura and Setlur, and further in view of US 2018/0212128 A1 to Hayashi.
Regarding independent claim 20, Oepts in Fig. 3 teaches a tunable packaged light emitting device 100 (¶ 49, light-emitting arrangement 100) comprising: 
a substrate 103 (¶ 49, support 103); 
at least one first Chip Scale Packaged (CSP) Light Emitting Diode (LED) 101 (¶ 49, light-emitting diode (LED) 101) mounted on the substrate 103; 
at least one second LED 102 (¶ 49, light-emitting diode (LED) 102) mounted on the substrate 103; and 
wherein the at least one first CSP LED 101 generates light of a first color (¶ 40, deep blue color in wavelength range from 400 to 440 nm) and the at least one second CSP LED 102 generates light of a second different color (¶ 40, standard blue color in wavelength range from 440 to 460), 
wherein the at least one first and second CSP LEDs 101, 102 each comprise: 
an LED chip 101, 102 (¶ 49 & ¶ 10, light-emitting diode 101, 102 includes LED die) that generates excitation light; 
a first photoluminescence layer (¶ 49, narrow band red phosphor) that covers a light emitting face of the LED chip 101, 102 (¶ 49); 
a second photoluminescence layer (¶ 49, broadband green phosphor) comprising photoluminescence material (¶ 49, broadband green phosphor) that generates light with a peak emission wavelength from 500 nm to 650 nm3. 
However, Oepts does not explicitly disclose an electrical arrangement for changing a relative power to first and second CSP LEDs to tune the color of light generated by a light emitting device, the first photoluminescence layer comprising from 75 weight percent (wt%) to 100 wt% of a manganese-activated fluoride photoluminescence material of a total photoluminescence material content of the layer, the second photoluminescence layer covers the first photoluminescence layer and a light reflective material that covers light emitting side faces of the LED chip.
Sugiura recognizes a need for changing spectral distribution that a light-emitting device emits (¶ 8) for color tuning (¶ 35-¶ 38). Sugiura satisfies the need by relatively changing power supplied to the first light-emitting element 10, including first LEDs 11, and second light-emitting element 20, including second LEDs 21 (Figs. 2-3, ¶ 43 & ¶ 105-¶ 110), and the first LEDs 11 and second LEDs 21 are blue LEDs (¶ 202).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Oepts with the configuration taught by Sugiura, so as to change spectral distribution that light-emitting devices emit for color tuning.
Setlur recognizes a need for providing a red phosphor having higher efficacy and color rendering index (CRI) with improved stability (¶ 1-¶ 2). Setlur satisfies the need by providing a first composite layer 34 (i.e., first photoluminescence layer) comprises red phosphor of formula I (Fig. 3A & ¶ 22) from 75 wt% to 100 wt% of a manganese-activated fluoride photoluminescence material (¶ 48, ¶ 25 & ¶ 1, manganese doped phosphor of formula I being a Mn4+-doped fluoride phosphor in which Mn4+ is an activator for fluoride) of the total photoluminescence material content of the layer 34 (¶ 48, ¶ 25 & ¶ 38, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 75 wt% to 100 wt%). Setlur further recognizes a need for customizing a white light produced by LED lighting apparatus (¶ 51). Setlur satisfies the need by combining a second composite layer 36 including green color phosphors with the first composite layer 34 having red phosphors (Fig. 3A & ¶ 50-¶ 51), in which the second composite layer 36 (i.e., second photoluminescence layer) covers the first composite layer 34 (i.e., first photoluminescence layer; Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first photoluminescence layer taught by Oepts and Sugiura with the red phosphor material taught by Setlur, so as to provide a red phosphor having higher efficacy and color rendering index (CRI) with improved stability, and to combine the first and second photoluminescence layers taught by Oepts and Sugiura with the structure taught by Setlur, so as to customize a white light produced by LED lighting apparatus.
Hayashi recognizes a need for preventing light leakage by reflecting light emitted from an LED chip back to a phosphor layer in a light emitting device (Fig. 1B & ¶ 31). Hayashi satisfies the need by forming a light reflective member 40 (i.e., light reflective material; Fig. 1B & ¶ 28) that covers light emitting side faces of a light emitting element or LED chip 10 (Fig. 1B & ¶ 70).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light emitting device taught by Oepts, Sugiura and Setlur with the light reflective material taught by Hayashi, so as to prevent light leakage in a light emitting device.
Regarding claim 22, Oepts in Figs. 1-4 teaches the LED chip 101, 102 comprises light emitting side faces (Figs. 1-4).
	However, the combination of Oepts, Sugiura and Setlur does not explicitly disclose a light reflective material that covers the light emitting side faces of the LED chip.
Hayashi recognizes a need for preventing light leakage by reflecting light emitted from an LED chip back to a phosphor layer in a light emitting device (Fig. 1B & ¶ 31). Hayashi satisfies the need by forming a light reflective member 40 (i.e., light reflective material; Fig. 1B & ¶ 28) that covers light emitting side faces of a light emitting element or LED chip 10 (Fig. 1B & ¶ 70).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light emitting device taught by Oepts, Sugiura and Setlur with the light reflective material taught by Hayashi, so as to prevent light leakage in a light emitting device.
Regarding claim 23, the combination of Oepts, Sugiura, Setlur and Hayashi (Fig. 1B) further teaches a light transmissive material 30 (Hayashi: Fig. 1B & ¶ 31, light guide member 30 requires high light-transmissivity) disposed between the light reflective material 40 and the light emitting side faces of the LED chip 10 (Hayashi: Fig. 1B, ¶ 28 & ¶ 58).
Regarding claim 29, the combination of Oepts (Fig. 3), Sugiura, Setlur and Hayashi (Fig. 1B) further teaches the at least one first and second CSP LEDs 101, 102, 10 (Oepts: Fig. 3; Hayashi: Fig. 1B, ¶ 28 & ¶ 58) further comprise a light transmissive material 30 (Hayashi: Fig. 1B & ¶ 31, light guide member 30 requires high light-transmissivity) disposed between the light reflective material 40 and the light emitting side faces of the LED chip 10 (Hayashi: Fig. 1B).
Regarding claim 30, the combination of Oepts, Sugiura, Setlur (Fig. 3A) and Hayashi does not explicitly disclose the first photoluminescence layer 34 has a thickness from 20µm to 300µm.
However, it would have been obvious to form the first photoluminescence layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 31, the combination of Oepts, Sugiura, Setlur (Fig. 3A) and Hayashi further teaches the first photoluminescence layer 34 comprising the manganese-activated fluoride photoluminescence material comprises from 95 wt% to 50CP001-0131US-Il100 wt% manganese-activated fluoride photoluminescence material of the total photoluminescence material content of the first photoluminescence layer 34 (Setlur: ¶ 48, ¶ 25, ¶ 38 & ¶ 1, since the Mn4+-doped fluoride phosphor, which is a manganese-activated fluoride phosphor, is the only photoluminescent material used in the first composite layer 34, the first composite layer 34 would comprise 100 wt% of such manganese-activated fluoride phosphor of the total photoluminescence material content (i.e., Mn-activated fluoride phosphor) of the layer 34, which anticipates the claimed range from 95 wt% to 100 wt%).
Regarding claim 32, the combination of Oepts, Sugiura, Setlur (Fig. 3A) and Hayashi further teaches the manganese-activated fluoride photoluminescence material layer 34 comprises at least one of: K2SiF6:Mn4+, K2TiF6:Mn4+, and K2GeF6:Mn4+ (Setlur: ¶ 48 & ¶ 25-¶ 26).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 28, 33 and 37 are rejected.
Claims 28, 33 and 37 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 28 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 28, a package having a cavity, wherein the substrate comprises a floor of the cavity.
Claim 33 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 33, a package comprising a cavity, wherein the substrate comprises a floor of the cavity.
Claim 37 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 37, a package comprising a cavity, wherein the substrate comprises a floor of the cavity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                 

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                               

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2015/0270449 A1 by Park et al. in paragraph 12 discloses a peak wavelength of green phosphor is in a range of 520 to 545 nm, which anticipates the claimed range of 500 nm to 650 nm.
        2 U.S. Patent Publication No. 2015/0270449 A1 by Park et al. in paragraph 12 discloses a peak wavelength of green phosphor is in a range of 520 to 545 nm, which anticipates the claimed range of 500 nm to 650 nm.
        3 U.S. Patent Publication No. 2015/0270449 A1 by Park et al. in paragraph 12 discloses a peak wavelength of green phosphor is in a range of 520 to 545 nm, which anticipates the claimed range of 500 nm to 650 nm.